August 22, 2012 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Bond Index Funds (the Trust) File No. 33-6001 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated August 14, 2012, filed pursuant to Rule 497(e), for Vanguard Intermediate-Term Bond Index Fund, a series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1955. Sincerely, Tara R. Buckley Senior Counsel The Vanguard Group, Inc.
